NUMBER 13-22-00167-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


DAPENG HOLDINGS, LLC
AND YI CHENG ZHENG,                                                       Appellants,

                                                 v.

JEFFORY DEAN BLACKARD,
BLACKARD GENERAL PARTNER
V, LLC AND BLACKARD GLOBAL
DEVELOPMENT II, LLC,                                                       Appellees.


                   On appeal from the 148th District Court
                         of Nueces County, Texas.



                         ORDER OF ABATEMENT
  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

      This case is before the Court on a joint motion to abate appeal pending settlement.

The parties have entered a mediated settlement agreement which might resolve the
issues in this appeal. The settlement agreement includes terms to prepare and file

motions to dismiss this cause. Furthermore, the parties jointly moved to abate this matter

to conserve judicial and client resources.

        The Court, having examined and fully considered the documents on file and the

joint motion, is of the opinion that the joint motion should be granted. Therefore, the joint

motion to abate pending settlement is granted, and this matter is abated until October 31,

2022.

        The Court directs appellants to file, on or before October 31, 2022, either (1) a

motion to reinstate the appeal, or (2) a motion to dismiss the appeal pursuant to

settlement.

                                                         PER CURIAM


Delivered and filed on the
13th day of July, 2022.




                                             2